Citation Nr: 1130385	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-24 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In an August 2005 rating decision, the RO granted service connection for MDD and assigned a noncompensable rating effective July 2001.  In a March 2006 decision, that rating was increased to 70 percent, effective July 2001.  In May 2006, the Veteran was granted an earlier effective date of March 29, 2001.  In a December 2006 rating decision, the RO denied entitlement to TDIU.

This matter was previously remanded by the Board in August 2008 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently issued a supplemental statement of the case (SSOC) in February 2010.  In a March 2010 statement, the Veteran requested a copy of his claims file, an additional 60 days to arrange a possible private evaluation, and a Decision Review Officer (DRO) hearing.

Correspondence dated May 2010 indicates that the Veteran was sent a copy of his claims file.  However, his requests for a 60 day extension and DRO hearing have not been addressed.  Therefore, on remand, the Veteran should be notified that he has a specified time in which to submit any additional evidence.  The Veteran should then be scheduled for a DRO hearing.

In his March 2010 statement, the Veteran noted that he was still housed at a secure facility.  The record indicates that he is under civil commitment at that facility.  VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  Therefore, all reasonable avenues should be explored when attempting to schedule the Veteran for his DRO hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should respond to the Veteran's request for additional time to respond to the February 2010 supplemental statement of the case and then provide the Veteran the opportunity to submit additional evidence in support of his claim in accordance with that request.

2.  Contact the facility in which the Veteran is under civil commitment, or other appropriate authority, and determine whether arrangements can be made to schedule him for the DRO hearing he desires as soon as is practicable.  The Veteran and his representative must be notified in writing of the date, time and location of the hearing and must be provided with notice of all efforts to arrange the requested hearing.  All efforts to contact the facility where the Veteran is committed and schedule the requested hearing must be documented in the Veteran's claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


